Citation Nr: 0723418	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-40 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by the RO that, in 
pertinent part, granted service connection for bilateral 
hearing loss, assigned a zero percent (noncompensable) 
evaluation therefor, and denied service connection for 
tinnitus.


FINDINGS OF FACT

1.  The veteran has level I auditory acuity in both ears.

2.  The veteran has tinnitus that is at least as likely as 
not attributable to his period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5013A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86 (2006).

2.  Resolving reasonable doubt in the veteran's favor, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the zero percent (noncompensable) 
rating currently assigned for bilateral hearing loss is 
inadequate.  He says that he has trouble hearing 
conversational speech, particularly in the presence of 
background noise.

The veteran also contends that he is entitled to service 
connection for tinnitus.  He maintains that he first noticed 
the condition during service, and that he has been bothered 
with it ever since.  He says that it began to heavily impact 
his life in the 1970's.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

As set forth below, the Board, by way of this decision, is 
granting the veteran's claim for service connection for 
tinnitus.  Thus, there is no need to discuss whether the 
requirements of the VCAA have been satisfied with respect to 
that particular issue.  That matter is moot.  The discussion 
of the VCAA that follows is limited to the issue of the 
veteran's entitlement to a higher initial evaluation for 
hearing loss.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that the duty to notify 
has been satisfied.  By way of a VCAA notice letter sent to 
the veteran in October 2004-prior to the initial 
adjudication of his claim-the RO informed the veteran of the 
information and evidence required to substantiate his claim 
for service connection for hearing loss.  He was notified of 
his and VA's respective duties for obtaining the information 
and evidence, and he was asked to send any evidence in his 
possession that pertained to his claim.

The October 2004 letter did not inform the veteran of the 
manner in which a rating and effective date would be assigned 
for his disability, as required by Dingess.  However, the 
Board notes that the RO provided him a statement of the case 
in December 2005 that contained notice of the RO's rating 
determination; a summary of the relevant evidence; citations 
to applicable law (38 C.F.R. §§ 3.321 and 4.85); and a 
discussion of the reasons for the decision made by the agency 
of original jurisdiction.  The Board also notes that no 
questions with respect to effective date are currently on 
appeal.  Under the circumstances, the Board can conceive of 
no additional notice that could meaningfully supplement that 
which has already been supplied.  The purpose of the law has 
been satisfied.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  Efforts to obtain the veteran's service 
medical records have been exhausted.  38 C.F.R. § 3.159(c)(2) 
(2006).  He has been examined, and he has not identified 
and/or provided releases for any other evidence that needs to 
be procured.  No further development action is required.

II.  The Merits of the Veteran's Claims

A.  Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Hearing loss is normally rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2006).  Ordinarily, the results of these tests are charted 
on Table VI, as set out in the Rating Schedule, to determine 
the appropriate Roman numeral designation (I through XI) to 
be assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a mechanical application of the rating schedule).

Certain patterns of hearing loss are evaluated somewhat 
differently.  However, the provisions relating to these 
alternative methodologies apply only when the examiner 
certifies that use of the speech discrimination test is not 
appropriate; when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more; or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. §§ 4.85(c), 4.86 
(2006).

In the present case, the record shows that the veteran 
underwent a VA audiometric examination in February 2005, in 
connection with his current claim.  Testing revealed puretone 
thresholds of 25, 25, 55, and 50 decibels in the veteran's 
right ear and 20, 25, 60, and 65 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  (The 
average of these thresholds is 39 for the right ear and 
43 for the left ear.)  Additionally, he had speech 
discrimination scores of 96 percent, bilaterally.  Under 
38 C.F.R. § 4.85 and Table VI, these results correspond to 
level I acuity for both ears, which, in turn, warrants no 
more than a zero percent rating under Table VII.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim for an initial compensable rating for bilateral hearing 
loss.  The audiometric examination conducted in February 2005 
demonstrates entitlement to nothing more than a zero percent 
rating.  There is no suggestion that use of the speech 
discrimination test was inappropriate in the veteran's case, 
and the evidence does not demonstrate that he has an 
"exceptional" pattern of hearing impairment as defined in 
38 C.F.R. § 4.86 (2006).  Simply put, there is no basis for 
the assignment of a higher evaluation under the schedule, to 
include a "staged rating" for any portion of the claim's 
pendency.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's hearing loss 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with hearing loss, and there 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.

B.  Tinnitus

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board has reviewed the evidence of record in this case, 
and finds that it supports the veteran's claim for service 
connection for tinnitus.  The report of his February 2005 VA 
examination indicates that he has the condition currently.  
He maintains that he was exposed to traumatic levels of noise 
during service.  His statements in that regard appear 
credible, inasmuch as his DD Form 214 shows that he served in 
Korea and that his military occupational specialty was combat 
engineer.  Indeed, service connection for hearing loss has 
been established on that basis.

The Board acknowledges that the February 2005 VA examination 
report contains a medical opinion adverse to the veteran's 
claim.  However, it appears from the veteran's subsequent 
statements that that opinion was based, at least in part, on 
a misunderstanding of his reported history (i.e., that his 
tinnitus had its onset in the 1970's).  The veteran has more 
recently explained that his tinnitus had its onset in 
service, that it continued after service, and that it began 
to impact him more heavily in 1970's.  The Court has 
indicated that tinnitus is a disability capable of lay 
observation.  See, e.g., Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  Under the circumstances, and in light of 
the further fact that medical treatises indicate that the 
cause of tinnitus can usually be determined by finding the 
cause of the coexisting hearing loss, see, e.g., Harrison's 
Principles of Internal Medicine 182 (Dennis L. Kasper et al. 
eds., 16th ed. 2005), the Board finds that there is support 
for the conclusion that the veteran's tinnitus can be 
attributed to his period of active military service.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  38 C.F.R. § 3.102 (2006).  Service connection 
for tinnitus is therefore granted.


ORDER

The claim for an initial compensable rating for bilateral 
hearing loss is denied.

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


